   8:20-cv-00210-BCB-SMB Doc # 25 Filed: 01/12/21 Page 1 of 2 - Page ID # 59




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

DAVID V. PEREZ, and DEBRA K. PEREZ,

                       Plaintiffs,                                     8:20CV210

        vs.
                                                                 AMENDED FINAL
CENTURY ASPHALT COMPANY, and                                   PROGRESSION ORDER
STEPHEN DALE FERGUSON,

                       Defendants.

        THIS MATTER is before the Court on the parties’ Joint Motion to Extend Deadlines.
(Filing No. 24.) The motion is granted. Accordingly,

        IT IS ORDERED that the provisions of the Court’s previous final progression order remain
in effect, and in addition to those provision, progression shall be amended as follows:

       1)     The trial and pretrial conference will not be set at this time. The status conference
              presently set for July 26, 2021 is canceled. A status conference to discuss case
              progression, the parties’ interest in settlement, and the trial and pretrial
              conference settings will be held with the undersigned magistrate judge by
              telephone on October 21, 2021 at 1:00 p.m. Counsel shall use the conferencing
              instructions assigned to this case to participate in the conference. (Filing No. 13.)

       2)     The deadlines for moving to amend pleadings or add parties are:

                      For the plaintiff(s):                 April 8, 2021
                      For the defendant(s):                 April 8, 2021

       3)     The deadline for completing written discovery under Rules 33, 34, 36 and 45 of the
              Federal Rules of Civil Procedure is June 14, 2021. Motions to compel written
              discovery under Rules 33, 34, 36 and 45 must be filed by June 28, 2021.

              Note: A motion to compel, to quash, or for a disputed protective order shall not be
              filed without first contacting the chambers of the undersigned magistrate judge to
              set a conference for discussing the parties’ dispute.

       4)     The deadlines for identifying expert witnesses expected to testify at the trial, (both
              retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts, (Fed. R.
              Civ. P. 26(a)(2)(C)), are:

                      For the plaintiff(s):                 June 14, 2021
                      For the defendant(s):                 August 16, 2021
    8:20-cv-00210-BCB-SMB Doc # 25 Filed: 01/12/21 Page 2 of 2 - Page ID # 60




         5)         The deadlines for complete expert disclosures1 for all experts expected to testify at
                    trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-retained experts,
                    (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            For the plaintiff(s):                          July 16, 2021
                            For the defendant(s):                          September 20, 2021

               6)      The deposition deadline, including but not limited to depositions for oral
                       testimony only under Rule 45, is November 29, 2021.

                       a. The maximum number of depositions that may be taken by the plaintiffs as
                          a group and the defendants as a group is 10.

                       b. Depositions will be limited by Rule 30(d)(1).

         7)         The deadline for filing motions to dismiss and motions for summary judgment is
                    November 29, 2021.

         8)         The deadline for filing motions to exclude testimony on Daubert and related
                    grounds is October 29, 2021.

         9)         The parties shall comply with all other stipulations and agreements recited in their
                    Rule 26(f) planning report that are not inconsistent with this order.

         10)        All requests for changes of deadlines or settings established herein shall be directed
                    to the undersigned magistrate judge. Such requests will not be considered absent a
                    showing of due diligence in the timely progression of this case and the recent
                    development of circumstances, unanticipated prior to the filing of the motion,
                    which require that additional time be allowed.

         Dated this 12th day of January, 2021.

                                                                 BY THE COURT:


                                                                 s/ Susan M. Bazis
                                                                 United States Magistrate Judge




         1
           While treating medical and mental health care providers are generally not considered “specially retained
experts,” not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what
is stated within their treatment documentation. As to each such expert, any opinions which are not stated within that
expert’s treatment records and reports must be separately and timely disclosed.
